DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 05 March 2021 is acknowledged.  The traversal is on the grounds that US 2016/046749 A1 does not teach the elements of the process or film forming polymer as currently claimed.  This is not found persuasive because Marchionni et al. (WO 2015/128337 A1) teaches or suggests the technical features now shared by the claims as outlined in paragraph 11 below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-18 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "weak" in claim 19 is a relative term which renders the claim (and claim 20 due to its dependency from claim 19) indefinite.  The term "weak" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term "weak" renders the strength of the acid function indefinite.
Claim 19 (and claim 20 due to its dependency from claim 19) is further rendered indefinite because, while step (b) requires conversion of the weak acid precursor functions into weak acid functions, step (a) does not require the copolymerization of of a monomer bearing a weak acid precursor.

Claim Language
For the purpose of examination, carboxylic and phosphonic acid groups are considered weak acids (see page 7, lines 6-10 of the instant specification).  Additionally, step (b) in claim 19 is understood to be an optional step that is only required when the adhesion-promoting monomer of step (a) comprises a weak acid precursor function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as obvious over Marchionni et al. (WO 2015/128337 A1).
	Marchionni et al. is directed to a film formed from a crosslinkable fluoropolymer (paragraph 0002).  The fluoropolymer comprises units of vinylidene fluoride, trifluoroethylene, and a functional hydrogenated monomer (paragraph 0016).  The film is formed by applying, then drying, a liquid composition comprising the fluoropolymer to a substrate (paragraph 0021) with glass being used as a substrate in an embodiment of an example (paragraph 0151).  The film may be used in an electronic device, such as a sensor or actuator (paragraph 0046-0047).  The fluoropolymer is manufactured by aqueous emulsion polymerization of vinylidene fluoride, trifluoroethylene, and the functional hydrogenated monomer in the presence of a radical initiator (paragraph 0050), i.e. radical copolymerization of the three different monomers.  The fluoropolymer contains as little as 0.01 mol% of the functional hydrogenated monomer (paragraph 0063).  A typical structure of the functional hydrogenated monomer is:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein Rx may be hydrogen and R4, R5, and R6 are individually hydrogen or a C1-C3 hydrocarbon group (paragraph 0080).  This structure encompasses 2-alkylcarboxyvinyl, 1,2-
	It would have been obvious to one of ordinary skill in the art to use any compound having a structure according to formula (I-A) above, including 2-alkylcarboxyvinyl, 1,2-alkylcarboxyvinyl, 2,2-alkylcarboxyvinyl, and 1,2,2-alkylcarboxyvinyl monomers, since Marchionni et al. teach that they are functionally equivalent compounds for use as the functional hydrogenated monomer of the fluoropolymer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787